 OXNARD CITRUS ASSOCIATION115APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILLbargain collectively upon request with United PackinghouseWorkers ofAmerica,Local 78, CIO,in respect to rates of pay, wages, hoursof employment,and other conditions of employment,and if an understandingis reached we willembody itin a signed agreement.The bargaining unit isAll productionand maintenance employees,excluding all clerical em-ployees, guards,professional employees,and supervisors as defined inthe National Labor Relations Act.WE WILL NOT,by refusing to bargain,by unilateral action in regard towages, or in any other manner,interferewith,restrain,or coerce our em-ployees in the exercise of the right to self-organization,to form labor organ-izations, to join or assist United PackinghouseWorkers of America, Local78,CIO,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the,extent that such rightmay be affectedby anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) ofthe Act.SOMIs LEMON ASSOCIATION,Employer.Dated--------- ------By----------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the datehereof, and must not bealtered, defaced, or covered by any othermaterial.Oxnard Citrus AssociationandUnited Fresh Fruit & VegetableWorkers Union,LIU, #78, CIO.Case No. 21-CA-1909.April13, 1955DECISION AND ORDEROn November 19, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in112 NLRB No. 19.369028-56-vol. 112-9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDthe case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Oxnard CitrusAssociation, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with the labor organizationnow known as United Packinghouse Workers of America, Local 78,,CIO, as the exclusive representative of all the Respondent's produc-tion and maintenance employees, excluding clerical employees, guards,professional employees, and supervisors as defined in the Act.(b) Interfering with the efforts of United Packinghouse Workersof America, Local 78, CIO, to bargain collectively with it on behalfof the employees in the above-described appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representativeof the employees in the appropriate unit described above, and if anunderstanding is reached embody such understanding in a signedagreement.(b)Post at its plant in Oxnard, California, copies of the noticeattached to the Intermediate Report marked "Appendix." 2 Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by a representative of theRespondent, be posted by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.Iwe find no merit in the Respondent's argument that its refusal to bargain with theUnion after January 14, 1954, but during the certification year, was justified by the allega-tions of the employees'petition repudiating the Union.SeeRay Brooks v. N.L. R B,34$U. S 96,N L R. B v. Henry Heide, Inc,219 F 2d 46 (C A2) ; Plastic Age Company,et at,111 NLRB 121 See alsoHexton Furniture Company,111 NLRB 342.Because the Respondent violated Section 8 (a) (1) only by its refusal to bargain, weshall issue our customary limited 8 (a) (1) order rather than the broader form recom-mended by the Trial ExaminerFor the re,isons set forth inSanta, Clara LemonAssociation, 112 NLRB '93, we findthat the Regional Director, in amending the certificate to substitute the Union's new name,did not act arbitrarily or capriciously2 Said notice shall be amended however by substituting for the words "The Recom-mendations of a Trial Examiner" the words "A Decision and Order," and by deleting thewords "or in any other manner " In the event that this Order is enforced by decree of aUnited States Court of Appeals, there shall be substituted for the words "Pursuant to aDecision and 01 der" the words "Pursuant to a Decree of the United States Court of Ap-peals, Enforcing an Order." OXNARD CITRUS ASSOCIATION117(c)Notify the Regional Director for the Twenty-first Region iiiwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER LEEDOnz took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by United Fresh Fruit & Vegetable Workers Union,LIU #78, CIO, herein called the Union, the General Counsel for the National LaborRelations Board issued a complaint dated May 27, 1954, against Oxnard CitrusAssociation,Oxnard, California, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.In respect to unfair labor practices, the complaint alleges in substance that onand since January 14, 1954, the Respondent has refused unlawfully to bargain withtheUnion.Respondent's answer admits certainof thejurisdictional allegations in the com-plaint and denies the commission of unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial ExamineratOxnard, California, on September 27 and 28, 1954The General Counsel andthe Respondent were represented by counsel, participated in the hearing, and wereafforded opportunity to examine and cross-examine witnesses and to introduce evi-dence pertinent to the issues.A brief has been received from counsel for theRespondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOxnard Citrus Association washes, grades, packs, and ships citrus fruit.Duringthe 12-month period preceding the hearing, such fruit to the value of $175,000was processed by the Respondent and then shipped, upon direction of a marketingorganization, to points outside the State of California. I find, as the Respondentconcedes, that it is engaged in interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership Respondent'semployees.III.THE UNFAIR LABOR PRACTICESFollowing an election, the Union on November 13, 1953, was certified as theexclusive bargaining representative of all production and maintenance employeesat the Respondent's plant, excluding all clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.The complaint alleges, the answeradmits, and I find that this unit at all times material herein has been and now isappropriate for purposes of collective bargaining within the meaning of Section 9 (b)of the Act.The fact of certification is admitted and I find that by virtue of the election, asevidenced by the certification, the Union was designated as the exclusive bargainingrepresentative of Respondent's employees within the meaning of Section 9 (a) oftheAct.Upon the Union's request, bargaining meetings with the Respondent were heldon December 2, 7, and 15, 1953, and on January 7 and 14, 1954. The Unionduring the course of these meetings submitted written proposals and the Respondentoffered counterproposals on some points.More than any other feature of theUnion's proposal, the demand for a union shop provoked extended discussion.Atthe last such meeting on January 14 the Union persisted in its demand that sucha clause be incorporated in a contract and Respondent's representatives steadfastlyrefused to acquiesce.Bargaining had not then progressed to the subjects of work- 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDing conditions,vacations,hours and overtime,wages, or insurance and pensions.On January 14 Ivan McDaniel, as counsel for the Respondent, said that no progresswas being made toward agreement on union security; that discussions of other phasesof the contract seemed inevitably to lead back to that question; and that he sawno purpose in a continuation of meetings merely to retrace the same paths. SydRose, the Union's representative, testified that he on this occasion asserted thatthemere fact of difference existing between the Respondent and the Union onunion security, seniority, and other matters did not call for bringing the negotiationsto a halt; said that efforts should continue to discover points on which agreementmight be reached; and suggested that those items seriously disputed be temporarilylaid aside.William Donlon, one of Respondent's representatives at this meeting,testified that McDaniel said that no matter what approach was taken to the Union'sproposals all seemed to have an integration with union security;that continuingdiscussions seemed futile.On January 18, according to the undenied and credited testimony of Rose, heheard that Respondent's manager had said publicly that negotiations with the Unionhad been broken off.He then telephoned McDaniel and inquired if such a develop-ment had occurred.McDaniel answered that the information was correct-that theRespondent had broken off negotiations with the Union.On February 19 Rose wrotethe Respondent requesting a resumption of negotiations.A week later McDanielanswered, saying that bargaining had been discontinued because the Union wouldnot recede from its demand for a union shop; that further meetings would mean nomore than a repetition of arguments already considered.On March 11 Rose wrotetoMcDaniel saying that a compromise on a union-shop clause would be recom-mended to the membership if an agreement satisfactory in other respects could benegotiated, and again requested that bargaining be resumed.On April 8 McDanielwrote that the Respondent had been served with a petition signed by a number of itsemployees and that he had advised the Respondent that "it would be required torecognize the petition to the extent required by law."On February 16 a petition signed by 65 percent of Respondent's employees wasserved upon it demanding a cessation of negotiations with the Union and stating thatthe signers no longer wanted such representation.On March 8 without consultationwith the Union the Respondent gave substantial wage increases to employees in thebargaining unit, retroactive to September 21, 1953.A further general increase wasmade effective on April 19.The Respondent argues that an employer is not required interminably to continuediscussions with a bargaining representative when it is apparent that no possibilityfor agreement exists. In this it is correct.The Respondent also contends that thefacts outlined above in connection with the bargaining meetings demonstrate that onJanuary 14 bargaining with the Union had come to such a point of impasse as clearlyto establish that further meetings, absent a change in position by one of the parties,would be an indulgence in a "fruitless marathon"-and in this it is wrong. It is notalleged that the Respondent unlawfully refused to bargain because of the positionit took on the union shop. It may be, as the Respondent alleges, that bargaining onthismatter had reached a point where further discussion held no promise of agree-ment.But other matters of substance, particularly wages, had not even been con-sidered.Rose suggested that the parties set aside those questions about which quickagreement seemed unlikely and proceed to others.A desire to bargain in good faithwould have been manifested had the Respondent agreed to such a procedure. I findthat on January 14 bargaining between the parties had not reached a point of impassein respect to wages, vacations, working conditions, hours, overtime, and other sub-sidiary questions; that the Union, by virtue of its representative status, was entitledto an opportunity to attempt to persuade the Respondent to the point of agreement inthesematters, and that the refusal further to meet with the Union after that dateforeclosed it from doing so.'A further contention by the Respondent is that after receipt of the employee peti-tion on February 16 it was placed in a dilemma by the conflicting claims-the Unionon the one hand possessing a certification and the employees on the other assertingthat they no longer wanted the Union to represent them.The Board has consistently held, with the approval of the great weight of courtdecisions, that a certified union's majority status in the absence of "unusual circum-stances" is conclusively presumed to continue for 1 year following certification.i The complaint alleges that the refusal to bargain first occurred on January 14. I havenot, because of that circumstance, reviewed the earlier meetings to discover if Respondent'sconduct was such as to have amounted to an unlawful refusal before that date. OXNARD CITRUS ASSOCIATION119Mere repudiation of a certified representative and affiliation with another organizationdo not constitute such circumstances 2That the Respondent's purpose in giving wage increases may have been to meet thecompetition of other employers, is immaterial.The obligation existed to meet withtheUnion in such matters and to grant to the Union the opportunity it had re-quested to bargain.The Respondent finally urges that when the employee petitionwas served upon it it acted reasonably in making the unilateral increases withoutcontract or agreement with any group. If it is the Respondent's contention thatcontinued negotiations with the Union in the face of the petition might have beena violation of the Act, its fears have no substance .3The Respondent asserts thatthe reasons assigned in the petition for the employees' desire no longer to haverepresentation by the Union are by their nature such as could not have been dis-covered in time to file as objections to the election within the period allowed. Butthe Respondent did not offer to establish the validity of these reasons at this hear-ing and there is no evidence that the refusal to continue negotiations with the Unionresulted from any investigation by the Respondent of the factual allegations in thepetition."Unusual circumstances" have not been shown to exist.I find therefore that by refusing further to bargain with the Union after January14, 1954, and by instituting wage increases unilaterally thereafter the Respondentfailed in its duty to recognize and deal with the Union and thereby violated and isviolating Section 8 (a) (5) of the Act.By the refusal to bargain the Respondent deprived its employees of their right tobe represented in matters of collective bargaining by the organization they hadchosen.The Respondent thus interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act and thereby violated andis violating Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occurring in con-nection with its conduct described in section III, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it be ordered to cease and desist therefrom and to takecertain affirmative action which I find will effectuate the policies and purposes of theAct.The complaint alleges that about July 1, 1954, the Union "was taken overand absorbed by the United Packinghouse Workers of America, Local 78, CIO."On September 21, 1954, the Acting Regional Director issued an amended certifica-tion substituting the last-named labor organization for the Union in the certificationissuedNovember 13, 1953.4The General Counsel contends that the Respondentmust now be required to bargain upon request with the Union's successor.The Board has amended a certification upon evidence that the employees whoconstituted the certified organization have transferred or been transferred to an-other local of the same International union.5The Board's Rules and Regulationsprovide in connection with a consent-election agreement that "the rulings anddeterminations by the regional director of the results thereof shall be final, and theregional director shall issue to the parties a certification of the results of the election,including certification of representatives where appropriate, with the same forceand effect as if issued by the Board." It seems clear enough then that if the Boardmay amend a certification which it has issued, the Regional Director may actsimilarly.2Genesee Foundry Company,Incorporated,109 NLRB 1253 See alsoN L. R B v.Ray Brooks,204 F2d 899(C A 9) ceitgranted347 U S.916Contra*Mid-ContinentPetroleum Corp vN L R B,204 F. 2d 613 '(C A. 6) cert denied 346 U S.856In thefirst case cited the Board in reaffirming the principle first outlined,states its purpose toadhere to the certification-year ruling until the SupremeCourtof the United States decidesthe issue.*William DGibsonCo , Division of Associated Spring Corporation,110 NLRB 660* The complaint states that this was a certification by the Board. If so, the Board onlycould amendhowever,it otherwise appears that the certification was by the RegionalDirector6Cadillac Automobile Company of Boston,90 NLRB 460 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbsent valid objections to the conduct of an election, a union which has fulfilledthe filing requirements of the Act and which has received a majority of the validvotes cast, is entitled to certification.The issuance of a certification thus seems tobe no more than a ministerial act governed by objective criteria open for any in-terested party to inspect.The same should be true of an amendment and a questionimmediatelyarises asto the authority of the Acting Regional Director to issue theamendment of September 21. That he could not properly have done so except onthe basis of evidence establishing that the successor union was in fact entitled to thestatuswhich the 1953 election had bestowed upon the Union seems certain.Theamendment asserts that a rule to show cause had issued inviting the Respondent tosubmit its reasons why it should not be made, and goes on to say that the Respondentdemanded a hearing on the point. I assume that no formal hearing was held and ifanyone cares to make the contention I will agree that the requirements of due proc-cess are satisfied if all interested parties are given opportunity to submit reasons andevidence in support of or in opposition to any such proposed action.The presentrecord does not indicate whether the Respondent submitted any argument or factualmaterial in opposition to the motion to amend or merely contended itself with ademand that a hearing be held. In this record the Respondent has not asserted thatitwas denied an opportunity for such presentation and did not raise the point beforeme.8At the close of this hearing counsel for the Respondent said that if he wasable to discover evidence that the Union had not continued in existence under thenameof its successor he would apply for permission to reopen the record for thepurpose of making that showing.No such motion has been made. In the beliefthat the act of the Acting Regional Director in amending the certification is entitledto the presumption of regularity, purporting, as it does, to be an act done under colorof authority of his position,° as no evidence was adduced tending in any way toestablish that his conduct in this respect was improper, I find that the successor is acontinuation of the Union and as such is the union now the exclusive bargainingrepresentative of Respondent's employees.Subsequent reference to the Union in thisreport will be to United Packinghouse Workers of America, Local 78, CIO.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, and UnitedPackinghouse Workers of America, Local 78, CIO, are and were at all times materialherein labor organizations within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees, excluding all clerical employees,guards, professional employees, and supervisors as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, at all timessinceNovember 13, 1953, that it has been known by that name has been andUnited PackinghouseWorkers of America, Local 78, CIO, now is the exclusiverepresentative of all employees of the Respondent in the appropriate unit for pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain with the Union under its former and presentname andby unilaterally making wage increases, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By the refusal to bargain, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Actand has thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]8 Utah Labor Relations Board v BroadwayShoeRepairing Company,Utah SupremeCourt, No 7439, November 1, 1951, 29 LRRM 2058, 60, 61.9Model Code of Evidence of the American Law Institute, Rules 515 and 5i9APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that: CARPINTERIA LEMON ASSOCIATION121WE WILLbargain collectively upon request with United Packinghouse Work-ers of America,Local 78, CIO,in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment,and if an understanding isreached we will embody it in a signed agreement.The bargaining unit isAll production and maintenance employees, excluding all clerical em-ployees, guards,professional employees,and supervisors as defined in theNational Labor Relations Act.WE WILL NOT,by refusing to bargain,by unilateral action in regard to wages,or in any other manner, interfere with,restrain,or coerce our employees in theexercise of the right to self-organization,to form labor organizations,to join orassistUnited PackinghouseWorkers of America, Local 78, CIO,or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section8 (a) (3) of the Act.OXNARD CITRUS ASSOCIATION,Employer.Dated---------------- By-----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.Carpinteria Lemon AssociationandUnited Fresh Fruit & Vege-tableWorkers Union,LIU #78, CIO.Case No. 21-CA-1929.April 13,1955DECISION AND ORDEROn November 23, 1954, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Actand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'1We find no merit in the Respondent's argument that its refusal to bargain with theUnion on andafter February 26, 1954,but during the certification year, wasjustified bythe allegations of the employees'petition repudiatingthe UnionSeeRay Brooks v.N. L. R. B,348 U S. 96;N. L. R.B v. Henry Hesde,Inc.,219 F. 2d 46 (C. A. 2);PlasticAge Company,et al, 111 NLRB121.See alsoHeaton Furniture Company,111 NLRB342.For the reasonsset forthinSanta Clara Lemon Association,112 NLRB 93, we findthat the RegionalDirector,in amending the certificate to substitutethe Union's newname,did not act arbitrarily or capriciously.112 NLRB No. 20.